                                           Case 5:19-cr-00521-BLF Document 57 Filed 02/03/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 19-cr-00521-BLF-1
                                   8                    Plaintiff,
                                                                                             ORDER DIRECTING PARTIES TO
                                   9              v.                                         SELECT NEW DATE FOR HEARING
                                                                                             ON DEFENDANT’S MOTION TO
                                  10     CLARENCE PETER CHAN,                                SUPPRESS EVIDENCE
                                  11                    Defendant.                           [Re: ECF 51]
                                  12
Northern District of California
 United States District Court




                                  13          On January 29, 2021, the Court issued an order advising the parties that the courthouse will
                                  14   be closed for in-person proceedings on February 9, 2021, the current hearing date on Defendant’s
                                  15   Motion to Suppress Evidence, Quash Search Warrants and Traverse Pursuant to Franks v.
                                  16   Delaware (ECF 51). The Court requested that the parties notify the Court whether they wish to
                                  17   proceed on February 9, 2021 via videoconference or, alternatively, seek a continuance.
                                  18          The parties have informed court staff that they wish to seek a continuance of the February
                                  19   9, 2021 hearing date. While the parties suggest a continuance of several months, the Court
                                  20   declines to put the hearing off for such a long period absent a showing of good cause. The Court
                                  21   directs the parties to select from the following available hearing dates and to file a stipulation for
                                  22   continuance that includes an appropriate exclusion of time: February 16, 2021 at 9:00 a.m. (this
                                  23   would be the Court’s preference) or March 2, 2021 at 9:00 a.m.
                                  24          IT IS SO ORDERED.
                                  25

                                  26   Dated: February 3, 2021
                                  27                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  28                                                     United States District Judge
